Exhibit 10.1


AMENDMENT NO. 3 TO THE
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 8, 2009, by and among CONSECO, INC., a
Delaware corporation (the “Borrower”), the lenders signatory hereto and
Wilmington Trust FSB, as administrative agent (the “Agent”) for the Lenders.
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrower, the Subsidiary Guarantors referred to therein, the
Lenders, the Increasing Lenders, the Agent and JPMorgan Chase Bank, N.A., as
syndication agent, have entered into a Second Amended and Restated Credit
Agreement dated as of October 10, 2006, as amended by Amendment No. 1 to the
Second Amended and Restated Credit Agreement dated as of June 12, 2007, as
further amended by Amendment No. 2 to the Second Amended and Restated Credit
Agreement dated as of March 30, 2009 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Existing Credit
Agreement”).  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Existing Credit Agreement.
 
(2)           The Borrower, the Agent, the Lenders and the Increasing Lenders
desire to amend certain provisions of the Existing Credit Agreement as provided
more fully herein below.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Amendments to Existing Credit Agreement. Upon, and subject to, the
satisfaction (or waiver) of the conditions precedent set forth in Section 2
below, the Existing Credit Agreement is hereby amended as follows:
 
(a) Section 1.01 of the Existing Credit Agreement is hereby amended by adding in
the appropriate alphabetical order the following new definitions:
 
““Amendment No. 3” means Amendment No. 3 to this Agreement dated as of December
8, 2009.”
 
““Amendment No. 3 Effective Date” means December [__], 2009, which is the date
of satisfaction (or waiver) of the conditions precedent set forth in Section 2
of Amendment No. 3.”
 
““Policies” means life insurance policies, health insurance policies, long term
care policies, annuity contracts, and other insurance policies, insurance
contracts, investment agreements and other similar agreements issued by the
Insurance Subsidiaries in the ordinary course of their business.”
 

 

--------------------------------------------------------------------------------

 



(b) The definition of “Applicable Margin” contained in Section 1.01 to the
Existing Credit Agreement is hereby amended in its entirety to read as follows:
 
““Applicable Margin” means, for any day, a percentage per annum equal to (a)
with respect to any Eurodollar Rate Loan, 5.00% or (b) with respect to any Base
Rate Loan, 4.00%.”
 
(c) The definition of “Asset Sale” contained in Section 1.01 to the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
 
““Asset Sale” means any Disposition of property or series of related
Dispositions of property, excluding any such Disposition permitted by Section
7.03(a), Section 7.03(b), Section 7.03(c), Section 7.03(d), Section 7.03(e),
Section 7.03(f), Section 7.03(h) and Section 7.03(i).”
 
(d) The definition of “Steering Committee” contained in Section 1.01 to the
Existing Credit Agreements is hereby amended in its entirety as follows:
 
““Steering Committee” has the meaning specified in Section 6.16.”
 
(e) Section 2.07(a) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:
 
 
“(a)           Term Loans.  The Company shall repay to the Agent, for the
ratable account of the Term Lenders (and the Increasing Lenders), the following
amounts of all Term Loans (including the Additional Term Loans) on the following
dates:
 
Date
Amount
March 31, 2011
$8,750,000
June 30, 2011
$8,750,000
September 30, 2011
$8,750,000
December 31, 2011
$8,750,000
March 31, 2012
$10,000,000
June 30, 2012
$10,000,000
September 30, 2012
$10,000,000
December 31, 2012
$10,000,000
March 31, 2013
$13,333,333.33
June 30, 2013
$13,333,333.33
September 30, 2013
$13,333,333.34
Maturity Date
Remaining outstanding amount



 

 
- 2 -

--------------------------------------------------------------------------------

 



 
(f) Section 2.08(b)(v) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:
 
“(v)           [reserved].”
 
(g) Section 2.08(c) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:
 
“(c)           Application of Prepayments.  Each prepayment of any Borrowing
pursuant to Sections 2.08(b)(i) to (v) shall be applied first to the Term Loans
for application to the next four scheduled principal payments thereof after the
occurrence of the event giving rise to such prepayment in direct order of
maturity, and, second, to the Term Loans for application ratably to the
remaining principal repayment installments thereof until paid in full.  Each
prepayment pursuant to Section 2.08(a) shall be applied as directed by the
Borrower.  Notwithstanding anything to the contrary contained in this Section
2.08(c), any prepayments made in connection with Amendment No. 3 as referenced
in Section 2(b) of Amendment No. 3 shall be applied first to the Term Loans for
application to the next five scheduled principal payments thereof in direct
order of maturity, and, second, to the Term Loans for application ratably to the
remaining principal repayment installments thereof until paid in full prior to
giving effect to the amendment to Section 2.07(a) set forth in Section 1(e) of
Amendment No. 3 and such prepayments shall not reduce the required amortization
payments in effect on the Amendment No. 3 Effective Date.”
 
(h) As a result of the increase in the Applicable Margin described in Section
1(b) above, Section 2.10(b) of the Existing Credit Agreement is hereby deleted
in its entirety.
 
(i) Section 6.13(b) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:
 
“(b)           The Company will, and will cause each Subsidiary Guarantor
(within sixty (60) days of the Amendment No. 3 Effective Date (or such later
date as the Agent shall determine in its sole discretion)) to, maintain main
concentration accounts solely with depositaries that have entered into an
Account Control Agreement with the Agent and the relevant Obligor on the terms,
and subject to the exceptions, set forth in the Security Agreement.  Within
sixty (60) days of the Amendment No. 3 Effective Date (or such later date as the
Agent shall determine in its sole discretion), subject to the exclusions set
forth in the Security Agreement, the Company and each Subsidiary Guarantor, as
applicable, shall enter into an Account Control Agreement with respect to the
Accounts listed in Schedule 6.13(b) attached hereto and made a part
hereof.  Thereafter, subject to the
 

 
- 3 -

--------------------------------------------------------------------------------

 



exclusions set forth in the Security Agreement, the Company and each Subsidiary
Guarantor shall use its commercially reasonable efforts to enter into an Account
Control Agreement with respect to any Accounts the Agent shall require in its
reasonable discretion.”
 
(j) Section 7.03(e) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:
 
“(e)           (i) any Disposition pursuant to a Reinsurance Agreement covering
Policies which are first issued during the term of such Reinsurance Agreement
provided that such Reinsurance Agreement is issued on terms which are customary
for the line of business reinsured where the purpose and effect of such
reinsurance transaction is the sharing of risk and (ii) any Disposition pursuant
to a Reinsurance Agreement covering Policies which are in force at the
commencement of the term of such Reinsurance Agreement provided that the ceding
commission (whether positive or negative) from the aggregate of all such
Dispositions pursuant to this clause (ii) in any Fiscal Year shall not exceed
twenty five million dollars in the Fiscal Year ending December 31, 2010 and ten
million dollars in each Fiscal Year thereafter (excluding any ceding commission
(whether positive or negative) deriving or resulting from the Reinsurance
Agreement, dated as of November 20, 2009, between Bankers Life and Casualty
Company and Wilton Reassurance Company).”
 
(k) Section 7.03 of the Existing Credit Agreement is further amended by (i)
deleting the word “and” at the end of Section 7.03(n), (ii) deleting the “.” at
the end of Section 7.03(o) and inserting “; and” in lieu thereof and (iii)
adding the following new clause (p):
 
“(p)           Dispositions of less than substantially all of the assets of the
Company or any of its Subsidiaries to any unaffiliated Person on terms
determined by the Company’s board of directors to be arms’ length; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition, (ii) a minimum of eighty percent (80%) of the purchase price
for such asset(s) shall be paid to the Company or such Subsidiary in cash, and
(iii) the terms and conditions of such Disposition shall be in form and
substance satisfactory to the Agent and the Required Lenders and the Agent and
the Required Lenders shall have provided written consent to such Disposition.”
 
(l) Section 7.11 to the Existing Credit Agreement is hereby amended in its
entirety to read as follows:
 
“Debt to Total Capitalization Ratio.  The Company shall maintain at all times a
Debt to Total Capitalization Ratio of (a) for the period from and including
March 31, 2009 through December 31, 2009, not more than 32.5% and (b)
thereafter, not more than 30%.”
 
(m) Section 7.12 to the Existing Credit Agreement is hereby amended in its
entirety to read as follows:
 
“Interest Coverage Ratio.  The Company shall not permit the Interest Coverage
Ratio as of the end of any Fiscal Quarter for the four Fiscal Quarters then
ended to be (a)
 

 
- 4 -

--------------------------------------------------------------------------------

 

for the period from and including March 31, 2009 through December 31, 2010, less
than 1.50 to 1 for such Fiscal Quarter; (b)  for the period from and including
March 31, 2011 through December 31, 2011, less than 1.75 to 1 for such Fiscal
Quarter; and (c) thereafter, less than 2.00 to 1 for such Fiscal Quarter.”
 
(n) Section 7.14 to the Existing Credit Agreement is hereby amended in its
entirety to read as follows:
 
“Aggregate RBC Ratio.  The Company shall not permit the Aggregate RBC Ratio as
of the end of any Fiscal Quarter to be (a) for the period from and including
March 31, 2009 through December 31, 2010, less than 200% for such Fiscal
Quarter;  (b) for the period from and including March 31, 2011 through December
31, 2011, less than 225% for such Fiscal Quarter;  and (c) thereafter, less than
250% for such Fiscal Quarter.”
 
(o) Section 7.15 to the Existing Credit Agreement is hereby amended in its
entirety to read as follows:
 
“Combined Statutory Capital and Surplus Level.  The Company shall not permit the
Combined Statutory Capital and Surplus of the Insurance Subsidiaries as of the
end of any Fiscal Quarter to be (a)  for the period from and including March 31,
2009 through December 31, 2010, less than $1,100,000,000; (b)  for the period
from and including March 31, 2011 through December 31, 2011, less than
$1,200,000,000; and (b) thereafter, less than $1,300,000,000.”
 
(p) Section 8.02 of the Credit Agreement is hereby amended by replacing the
reference to “Section 8.01(g)” in the proviso with a reference to “Section
8.01(g)(i)”.
 
(q) The Existing Credit Agreement is hereby amended by adding a new Schedule
6.13(b) attached to this Amendment as Schedule 6.13(b).
 
SECTION 2.   Conditions to Effectiveness.  This Amendment shall become effective
as of the date on or before January 15, 2010, unless extended by the Agent on
which the following conditions shall have been satisfied (or waived):
 
(a) The Agent shall have received the following documents, each dated as of the
Amendment No. 3 Effective Date:
 
(i) counterparts of this Amendment executed by the Loan Parties and the Required
Lenders;
 
(ii) counterparts of the Consent executed by the Subsidiary Guarantors; and
 
(iii) a certificate of a Responsible Officer of the Borrower, the statements in
which shall be true, certifying that (i) the representations and warranties set
forth in Article 5 of the Existing Credit Agreement (as amended by this
Amendment) are true and correct in all material respects as of the Amendment No.
3 Effective Date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and
 

 
- 5 -

--------------------------------------------------------------------------------

 

warranties shall be true and correct in all material respects as of such earlier
date), (ii) immediately prior to and after giving effect to the Amendment No. 3
Effective Date, no Default or Event of Default shall have occurred and be
continuing and (iii) immediately prior to and after giving effect to the
Amendment No. 3 Effective Date, the Borrower is in compliance, on a pro forma
basis, with Sections 7.11, 7.12, 7.14 and 7.15 of the Existing Credit Agreement.
 
(b) The Borrower shall have paid the sum of $150,000,000 plus fifty percent
(50%) of the Net Proceeds in excess of $200,000,000 from the registered offering
of the common stock of the Borrower to be issued pursuant to the registration
statement filed by the Borrower with the SEC on November 19, 2009 to the Agent
for prepayment of the Borrowings as set forth in Section 2.08(c) of the Existing
Credit Agreement.
 
(c) The Borrower shall have paid or caused to be paid, in cash, to the Agent,
for the ratable account of each Lender entitled to such payment, the Accrued Fee
(including all capitalized Accrued Fees) outstanding immediately prior to the
Amendment No. 3 Effective Date, such payment to equal approximately
$5,950,580.08 in the aggregate.
 
(d) The Borrower shall have paid or caused to be paid, in cash, to the Agent,
for the account of each Lender consenting to this Amendment (such consent to be
evidenced by such Lender’s execution and delivery of its signature page hereto)
by 5:00 pm eastern on Monday, December 14, 2009 (provided that such Lender is
not a Defaulting Lender on the Amendment No. 3 Effective Date), a fee equal to
0.25% of the aggregate amount of the outstanding Term Loans of such Lender, the
outstanding fees of the Agent as of the Amendment No. 3 Effective Date and all
reasonable and invoiced out-of-pocket expenses of the Agent in connection with
this Amendment, including the reasonable fees, charges and expenses of Bingham
McCutchen LLP and the financial advisor engaged under Section 6.16 of the
Existing Credit Agreement.
 
SECTION 3.  Covenant.  Within thirty (30) days of the Amendment No. 3 Effective
Date (or such later date as the Agent shall determine in its sole discretion),
each of the Borrower, the Subsidiary Guarantors and the Agent shall have entered
into such amendments to the Security Agreement and other Loan Documents as shall
be necessary to give effect to the amendments to collateral arrangements
contemplated herein, and otherwise to give effect to this Amendment.  Such
amendments shall include, without limitation, an amendment to Section 12 of the
Security Agreement to include a representation, warranty and covenant by the
Borrower and each Subsidiary Guarantor that all cash owned by the Borrower and
each Subsidiary Guarantor shall be deposited, upon or promptly after the receipt
thereof, in one or more Controlled Deposit Accounts.  Such amendments will also
address maximum threshold amounts and other exceptions for Deposit Accounts that
are not Controlled Deposit Accounts, such amounts and exceptions to be
negotiated in good faith between each Obligor and the Agent.
 
SECTION 4.Reference to and Effect on the Existing Credit Agreement and the Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Existing Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring
 

 
- 6 -

--------------------------------------------------------------------------------

 

to the Existing Credit Agreement, shall mean and be a reference to the Existing
Credit Agreement, as amended by this Amendment.
 
(b) The Existing Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment (and as contemplated to be
amended, modified, supplemented, restated, substituted or replaced by this
Amendment) are and shall continue to be in full force and effect.  Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Obligors under the Loan Documents, in each case, as amended
by this Amendment.
 
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any Issuing Bank or the Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
 
(d) The Borrower hereby ratifies and confirms all of its Obligations to the
Lenders and the Agent, including, without limitation, the Loans, and the
Borrower hereby affirms its absolute and unconditional promise to pay to the
Lenders the Loans, the Obligations, and all other amounts due under the Existing
Credit Agreement and the Security Agreement, each as amended hereby, the Notes,
and the other Loan Documents, at the times and in the amounts provided for
therein and subject to the terms hereof.
 
SECTION 5. Expenses. The Borrower agrees that all reasonable out-of-pocket
expenses incurred by the Agent and the Steering Committee in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder or in connection herewith (including, without limitation, the
reasonable fees, charges and disbursements of counsel for the Agent and the
Steering Committee and reasonable fees and expenses of the financial advisor
retained by the Agent and/or Steering Committee), are expenses that the Borrower
is required to pay or reimburse pursuant to Section 10.04 of the Existing Credit
Agreement and the Fee Agreement.
 
SECTION 6. Releases.
 
(a) In consideration of the agreements of the Agent, the Steering Committee and
the Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower on behalf
of itself and each of its Subsidiaries (collectively, the “Releasing Parties”),
on behalf of the Releasing Party and their respective successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Agent, the Steering Committee and
each of the Lenders and their respective successors and assigns, and their
respective present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, financial advisors, employees,
agents and other representatives (the Agent, the Lenders and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities
 

 
- 7 -

--------------------------------------------------------------------------------

 

whatsoever (individually, a “Claim” and collectively, “Claims”) of every name
and nature, known or unknown, suspected or unsuspected, both at law and in
equity, which such Releasing Party or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment for or on account of, or in relation
to, or in any way in connection with the Existing Credit Agreement, this
Amendment or any related documents or transactions thereunder or related
thereto.
 
(b) Each Releasing Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
 
(c) Each Releasing Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.  Each Releasing Party acknowledges and agrees that the
Releasees have fully performed all obligations and undertakings owed to the
Releasing Parties under or in any way in connection with the Existing Credit
Agreement, this Amendment or any related documents or transactions thereunder or
related thereto as of the date hereof.
 
(d) Each Releasing Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged by such Releasing Party
pursuant to this Section 6.  If any Releasing Party or any of their successors,
assigns or other legal representatives violates the foregoing covenant, such
Person, for itself and its successors, assigns and legal representatives, agrees
to pay, in addition to such other damages as any Releasee may sustain as a
result of such violation, all attorneys’ fees and costs incurred by any Releasee
as a result of such violation.
 
SECTION 7.  Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or electronic transmission (e.g., .pdf or .tif file) shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
SECTION 8.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
[The remainder of this page is intentionally left blank]
 

 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
CONSECO, INC., as Borrower

 
 
By
 
/s/ Todd M. Hacker
   
Name:  Todd M. Hacker
   
Title:  SVP & Treasurer
     

 
WILMINGTON TRUST FSB, as Agent

 
 
By
 
/s/ James A. Hanley
   
Name:  James A. Hanley
   
Title:  Vice President
     

 

 

--------------------------------------------------------------------------------

 


CONSENT
 
Dated as of December 8, 2009
 
Each of the undersigned, as a Subsidiary Guarantor under the Existing Credit
Agreement referred to in the foregoing Amendment, hereby consents to such
Amendment and the transactions contemplated by such Amendment and hereby
confirms and agrees that (a) notwithstanding the effectiveness of such
Amendment, the Security Agreement is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that, on
and after the effectiveness of such Amendment, each reference in the Security
Agreement to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Existing Credit Agreement, as
amended by such Amendment, and (b) the Security Documents to which such
Guarantor is a party and all of the Collateral described therein do, and shall
continue to, secure the payment of all of the obligations to be secured
thereunder.
 
AMERICAN LIFE AND CASUALTY MARKETING DIVISION CO.

 
CDOC, INC.

 
CONSECO MANAGEMENT SERVICES COMPANY

 
By
 
/s/ Todd M. Hacker
   
Name:  Todd M. Hacker
   
Title:  SVP & Treasurer
     

 
CODELINKS, LLC
By: CDOC, Inc., its Manager
 
By
 
/s/ Todd M. Hacker
   
Name:  Todd M. Hacker
   
Title:  SVP & Treasurer
     

 
 

 

--------------------------------------------------------------------------------

 

40|86 ADVISORS, INC.
40|86 MORTGAGE CAPITAL, INC.
 
By
 
/s/ Todd M. Hacker
   
Name:  Todd M. Hacker
   
Title:  SVP & Treasurer
     

 
 
PERFORMANCE MATTERS ASSOCIATES, INC.

 
PERFORMANCE MATTERS ASSOCIATES OF TEXAS, INC.

 
By
 
/s/ Todd M. Hacker
   
Name:  Todd M. Hacker
   
Title:  SVP & Treasurer
     

 
CONSECO SERVICES, LLC
 
By
 
/s/ Todd M. Hacker
   
Name:  Todd M. Hacker
   
Title:  SVP & Treasurer
     

Acknowledged as of the date hereof:
 
WILMINGTON TRUST FSB, as Agent
 
By
 
/s/ James A. Hanley
   
Name:  James A. Hanley
   
Title:  Vice President
     

 


 


 

